Citation Nr: 0301014	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  01-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for the residuals 
of a low back injury.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for arthritis.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a bilateral 
ankle disorder.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for the residuals 
of a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1979.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 RO decision that denied service 
connection for the claimed residuals of low back and head 
injuries, arthritis and a bilateral ankle disorder.  

It is noted that the RO, in its June 2001 decision, 
treated the claims for service connection as new claims as 
opposed to claims that had been previously denied in 
August 1985 and March 2000, as is the case.  

Even if the RO determined that new and material evidence 
was presented to reopen the claims, such is not binding on 
the Board, and the Board must first decide whether 
evidence has been submitted which is both new and material 
to reopen the claims.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  

The Board, hereinbelow, undertakes to adjudicate that 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its 
reasons and bases for such a decision.  

In September 2002, the veteran appeared at the RO and 
testified at a personal hearing before the undersigned 
Member of the Board, who has been designated to make the 
final disposition of this proceeding for VA.  

The Board notes that, at the hearing, the veteran withdrew 
the appeal of service connection for sclerosis.  

Also at the hearing, it appears that the veteran raised 
the issue of service connection for depression (see 
transcript, pages 15-16).  As this issue has not been 
adjudicated by the RO, it is referred back to the RO for 
appropriate consideration.  



FINDINGS OF FACT

1.  In an unappealed August 1985 rating decision, the RO 
denied the veteran's claims of service connection for 
claimed residuals of a head injury and a bilateral ankle 
disorder; the evidence received since the August 1985 
determination by the RO includes evidence which is not 
cumulative or redundant of evidence previously considered 
and is so significant that it must be considered in order 
to fairly decide the merits of the claims.  

2.  In an unappealed March 2000 rating decision, the RO 
denied the veteran's claims of service connection for 
claimed residuals of a low back injury and arthritis; the 
evidence received since the March 2000 determination by 
the RO includes evidence which is not cumulative or 
redundant of evidence previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claims of service connection for the residuals of low back 
and head injuries, arthritis and a bilateral ankle 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's claims to reopen, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  

The Board will assume for the purposes of this decision 
that the liberalizing provisions of the VCAA are 
applicable to the veteran's claims to reopen.  However, 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  

Although the rule is generally effective on November 9, 
2000, the amended definition of new and material evidence, 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
veteran's claims to reopen, which were received before 
that date.  

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claims.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In the present case, the veteran's claims of service 
connection for the residuals of a head injury and a 
bilateral ankle disability were previously denied by the 
RO in August 1985, on the bases that a head injury was not 
substantiated by the objective findings and that a 
bilateral ankle disability was not found on the last 
examination.  

The veteran's claims of service connection for the 
residuals of a low back injury and arthritis were 
previously denied by the RO in March 2000, on the bases 
that new and material evidence had not been received to 
reopen the back claim and that there was no evidence of 
incurrence of arthritis in service or evidence of a link 
between service and a current disability.  

The veteran did not perfect an appeal with regard to these 
decisions, and they are considered final, with the 
exception that the claims may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the veteran's claims in 
this case are the August 1985 RO decision with respect to 
the claimed residuals of a head injury and a bilateral 
ankle disability, and the March 2000 RO decision with 
respect to the claimed residuals of a low back injury and 
arthritis.  

As such, the Board will consider evidence submitted since 
these RO determinations in order to determine whether that 
evidence is new and material to reopen the veteran's 
service connection claims.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  


I.  Claimed Residuals of a Head Injury and a Bilateral 
Ankle Disability

When the RO denied the claims of service connection for 
claimed residuals of a head injury and a bilateral ankle 
disability in August 1985, it had considered the veteran's 
service medical records, a March 1979 report of Wagdi 
Faris, M.D., and a June 1985 VA examination report.    

The veteran's service medical records show that the 
veteran was seen in October 1978, November 1978, January 
1979, and February 1979 for ankle pain and in December 
1978 for tendon pain.  In February 1979, he was involved 
in a motor vehicle accident.  In March 1979, skull X-rays 
taken on two different occasions revealed a questionable 
linear lucency through the right parietal region, and the 
radiologist was unable to rule out a hairline fracture 
through the right parietal bone on both occasions.  

Thereafter, the veteran complained of headaches and 
underwent a posterior cerebral flow and brain scan in May 
1979, which showed minimal increased activity over the 
convexity of the right parietal bone, probably related to 
the old trauma although no fracture was identified.  He 
was given a temporary profile for the headaches in May 
1979.  

A March 1979 report of Dr. Faris, an orthopedist, 
indicates that the veteran was involved in a car accident 
in mid-February 1979, when he was thrown out of the car 
and lost consciousness for about half an hour.  It was 
stated that there was some linear fracture of the skull, 
and the veteran continued with severe constant headaches, 
among other things.  

The diagnosis was that of status post concussion, probably 
linear skull fracture.  The doctor also noted a healed 
scalp laceration in the back of the head.  He advised the 
veteran to have his headaches evaluated.  

On a June 1985 VA examination, the veteran complained of 
chronic headaches ever since an in-service auto accident 
and of swollen ankles ever since using boots in service.  

The examiner opined that the headaches were most 
consistent with muscle tension headaches and that, 
although there was no evidence of ankle swelling at 
present, the ankles were mildly tender and the veteran 
might have some chronic tendonitis in both ankles.  
 
The evidence received since the August 1985 RO decision 
includes that of VA and private medical records, and 
statements and testimony of the veteran.  

The VA medical records received since August 1985 in 
support of the veteran's claim include that of an August 
2000 record, which related his report of constant 
headaches since a head injury and multiple joint pain to 
include the feet.  He was prescribed pain medication.  

The private medical records received since August 1985 in 
support of the veteran's claim include that of Munroe 
Memorial Hospital dated in February 1979, describing the 
veteran's involvement in an automobile accident with a 
brief period of unconsciousness.  He had a laceration in 
the right posterior parietal area.  On admission, he was 
complaining of headache and dizziness.  A radiology report 
of the skull showed a 6 cm. long non-displaced linear 
fracture through the parietal bone on the right.  Three 
days later, the veteran was discharged with diagnoses of 
automobile accident - head injury - right posterior 
parietal fracture; and multiple minor contusions and 
abrasions.  In an April 1997 record, James Seymore, M.D., 
indicated that the veteran sprained his right ankle when 
he fell on a stair.  

In an April 2000 statement, the veteran indicated that he 
still suffered from headaches and migraines as a result of 
head trauma sustained in the in-service automobile 
accident.  

At a February 2002 Board hearing, the veteran described 
the automobile accident in service and said that he 
thereafter developed chronic headaches which sometimes 
incapacitated him.  He also said that his ankles ached and 
buckled, for which he took pain medication, and related 
his ankle condition to service.  

It is noted that for the purpose of establishing whether 
new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is 
to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999), the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.  The statements and testimony 
of the veteran were not previously before the RO in August 
1985.  

In regard to the evidence submitted since the August 1985 
RO decision, the Board finds that it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at 
the time of the August 1985 RO decision, or cumulative or 
duplicative of the evidence previously of record.  Also, 
the additional medical evidence shows that the veteran has 
received treatment for headaches and a bilateral ankle 
condition, which appear to be related to his in-service 
head injury and ankle complaints.  

Furthermore, as the statements and testimony of the 
veteran are presumed credible, it appears that the 
veteran's current disabilities are attributable to 
service.  

Thus, the Board finds that new and material evidence has 
been submitted since the August 1985 RO decision that 
denied service connection for the residuals of a head 
injury and a bilateral ankle disability, and that the 
claims are reopened.  


II.  Claimed Residuals of a Low Back Injury and Arthritis

When the RO denied the claims of service connection for 
the residuals of a low back injury and arthritis in March 
2000, it had considered the veteran's service medical 
records and VA and private medical records.  

The veteran's service medical records show that, following 
a February 1979 automobile accident, he was seen for 
complaints of low back pain from March to July 1979.  X-
ray studies of the lumbosacral spine in March 1979 and May 
1979 indicated mild scoliosis of the dorso-lumbar junction 
convexed to the right and spina bifida occulta of S1.  

A June 1985 VA examination report indicates a complaint of 
back pain ever since a 1979 car accident.  The veteran 
also described radiating pain into his left lower 
extremity.  It was reported that X-rays of the lumbosacral 
spine in May 1985 showed a mild right scoliosis and normal 
vertebral body height and disc spaces.  The examiner 
concluded that the low back pains may be secondary to 
muscle tension or strain.  A November 1999 VA outpatient 
record indicates that the veteran had a previous medical 
history of chronic low back pain.  

The private medical records include a March 1979 report 
from Dr. Faris, an orthopedist, who indicated that the 
veteran was involved in a car accident in mid-February 
1979 and continued with upper and low back pain radiating 
to the left leg.  The diagnosis was that of lumbosacral 
sprain.  

The records from Munroe Memorial Hospital dated in 
February 1979 describe the veteran's involvement in an 
automobile accident and his complaints of pain in multiple 
areas of the face, neck, and legs.  He was discharged 
three days later with diagnoses that included multiple 
minor contusions and abrasions.  

The records from Freed and Seymore, M.D., P.A., Ocala 
Neurological Center, and CIGNA Health Care, dated from 
1996 to 1999, indicate that the veteran fell at work in 
March 1996, sustaining a wedge compression fracture of L1.  
He was also diagnosed at that time on an MRI of the lumbar 
spine with small central disc protrusions at L4-5 and L5-
S1.  He was thereafter treated for right leg numbness, mid 
and lower back pain, and bilateral leg tingling.  In 1998, 
he underwent two operations, to include a total bilateral 
laminectomy of L4, L5, and S1.  The postoperative 
diagnosis was that of L4-5 and L5-S1 degenerative disc 
disease.  

The evidence received since the March 2000 RO decision 
includes VA medical records and statements and testimony 
of the veteran.  

The VA medical records received since March 2000 in 
support of the veteran's claim include those of outpatient 
reports dated from 2000 showing treatment for a low back 
condition and management of low back and arthritis pain.  
A July 2000 X-ray of the lumbosacral spine showed post-
traumatic changes with spinal fusion at the lumbosacral 
level.  

An August 2000 record related the veteran's report of 
arthritis in multiple joints, and showed that he was 
prescribed pain medication.  The record also noted that 
non-organic features were elicited in an examination of 
the back.  An August 2000 MRI of the lumbar spine showed, 
among other things, an old appearing compression deformity 
at L1.  Reports in April 2001 indicate that the veteran's 
previous medical history included L1 compression fracture 
status post 1996 fall from roof, and status post motor 
vehicle accident in 1978 requiring L4-5-S1 fusion.  

In a June 2001 report, the veteran's diagnoses included a 
20-year history of chronic low back pain worsening in the 
past 6 years secondary to a fall in 1996, and status post 
lumbar laminectomy.  

In an April 2000 statement, the veteran indicated that he 
suffered back trauma as a result of the in-service 
automobile accident, and that his back condition was 
further aggravated by a "civilian" accident.  At a 
February 2002 Board hearing, he testified that following 
an in-service automobile accident he had low back problems 
and leg pains.  He said that he still suffered the ill 
effects (e.g., back pain with radiation into his legs) of 
the accident today.     

It is noted that for the purpose of establishing whether 
new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is 
to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999), the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.  The statements and testimony 
of the veteran were not previously before the RO in March 
2000.  

In regard to the noted evidence submitted since the March 
2000 RO decision, the Board finds that it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at 
the time of the March 2000 RO decision, or cumulative or 
duplicative of the evidence previously of record.  Also, 
the additional medical evidence shows current treatment 
for a low back disc condition and arthritis, which appear 
to be related to the veteran's in-service injury from an 
automobile accident.  

Furthermore, as the statements and testimony of the 
veteran are presumed credible, it appears that the 
veteran's current disabilities are attributable to 
service.  

Thus, the Board finds that new and material evidence has 
been submitted since the March 2000 RO decision that 
denied service connection for the residuals of a low back 
injury and arthritis, and that the claims are reopened.  

The Board notes that it is undertaking additional 
development on the veteran's now reopened claims of 
service connection for the residuals of low back and head 
injuries, arthritis and a bilateral ankle disorder, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903 (2002)).  

After giving the notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing those issues.  



ORDER

As new and material evidence has been received to reopen 
the claims of service connection for the residuals of low 
back and head injuries, arthritis and a bilateral ankle 
disorder, the appeal to this extent is allowed, subject to 
further action as discussed hereinabove.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

